Citation Nr: 0011629	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether clear and unmistakable error (CUE) was involved in a 
June 19, 1981, rating decision which denied the veteran's 
claim of entitlement to service connection for Wolff-
Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1976 to 
June 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1998, a statement of the case was issued in June 1998, 
and a substantive appeal was received in July 1998.  The 
veteran testified at an RO hearing in January 1999.

The present appeal comes before the Board styled as 
entitlement to an earlier effective date for the grant of 
service connection for Wolff-Parkinson-White syndrome.  
However, after reviewing the veteran's contentions, the July 
1997 rating decision and June 1998 statement of the case, the 
Board believes that the underlying question is whether clear 
and unmistakable error was involved in a June 19, 1981, 
rating decision which denied the veteran's initial claim of 
entitlement to service connection for Wolff-Parkinson-White 
syndrome.  In view of the decision in this case, there is no 
detriment to the veteran as a result of this 
recharacterization of the issue. 


FINDINGS OF FACT

1.  The veteran was separated from active duty on June 27, 
1980; in July 1980, she filed a claim of entitlement to 
service connection for (in part) a "heart condition."

2.  By rating decision of June 19, 1981, entitlement to 
service connection for Wolff-Parkinson-White syndrome was 
denied on the bases that the condition was developmental in 
nature and not aggravated during service, and/or was not 
shown on last examination.

3.  The veteran was notified of the June 19, 1981, rating 
decision, but she did not file a notice of disagreement. 

4.  The June 19, 1981, rating decision which denied 
entitlement to service connection for Wolff-Parkinson-White 
syndrome was based on errors of fact and law which were 
undebatable and which, had they not been made, would have 
manifestly changed the outcome of the determination. 


CONCLUSIONS OF LAW

1.  The June 19, 1981, rating decision which denied 
entitlement to service connection for Wolff-Parkinson-White 
syndrome involved clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105 (1999).

2.  An effective date of June 28, 1980, is warranted for the 
grant of service connection for Wolff-Parkinson-White 
syndrome.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for compensation was received in 
July 1980, and a rating decision of June 19, 1981, denied 
entitlement to service connection for Wolff-Parkinson-White 
syndrome.  A letter dated June 1981 notified the veteran of 
this decision, but a timely notice of disagreement was not 
received to initiate an appeal.  The June 19, 1981, rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  On 
September 2, 1982, the veteran requested a reopening of her 
claim.  The RO denied the request to reopen, and the veteran 
appealed to the Board.  By decision dated July 14, 1986, the 
Board reopened the claim and found that the evidence 
warranted a grant of service connection.  The RO effected the 
grant of service connection and ,through a number of rating 
decisions, has established an effective date of September 2, 
1982, the date of receipt of the veteran's request to reopen.  
A claim by the veteran for entitlement to an effective date 
prior to September 2, 1982, was denied by the RO in rating 
decision of July 1997, and the present appeal ensued. 

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.  However, when 
the benefit is granted as a result of a request to reopen, 
the effective date set for disability compensation based on 
such later grant of the benefit will be the date of receipt 
of the reopened claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

In the present case, an effective date of September 2, 1982, 
has been established since that was the date of the veteran's 
request to reopen her claim.  The assignment of this 
effective date is therefore based on the premise that there 
was a prior final denial of the benefit sought in June 1981.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  However, if the June 1981 
rating decision involved clear and unmistakable error, then 
it would not be considered a final determination for purposes 
of assigning an effective date.  Instead, the effective date 
would be the day after the veteran's discharge from service 
since the veteran filed her initial claim within one year of 
discharge from service.  38 U.S.C.A. § 5110(b)(1).  Thus, if 
the veteran is successful in advancing a clear and 
unmistakable error claim, then the effective date of the 
grant of service connection for Wolff-Parkinson-White 
syndrome would be June 28, 1980, the day after her discharge 
from service. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The Court established a three-part 
test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and, (3) a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) en banc).  A finding of CUE requires 
that error, otherwise prejudicial, must appear undebatable.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Looking to the evidence, the veteran was diagnosed in service 
with Wolff-Parkinson-White syndrome and placed on Inderal in 
1978.  Although the April 1980 separation examination 
indicated under clinical findings that the heart was normal, 
the examiner noted that the veteran had Wolff-Parkinson-White 
syndrome and was taking Inderal.  He further noted that the 
condition was incurred in the line of duty and that she 
should follow up at a VAMC for the condition.  The veteran 
filed her claim for service connection in July 1980, just one 
month after discharge.  In March 1981 the veteran was 
afforded a VA examination.  The examiner noted that the 
veteran was taking Inderal for her condition which resulted 
in palpitations subsiding.  The examination found the heart 
sounds to be regular in rate and rhythm with no abnormal 
thrills or percussion.  The first sound of the mitral was 
loud.  The diagnosis was history of Wolff-Parkinson-White 
syndrome.

The June 19, 1981, rating decision appears to have denied the 
veteran's claim for service connection on the basis that 
"Wolff-Parkinson-White syndrome is developmental in nature" 
and aggravation beyond normal progress was not shown on the 
March 1981 VA examination.  However, the basis for the denial 
is made somewhat unclear in light of a handwritten notation 
to the rating decision which changed a sentence to read "it 
is not shown on last examination."  

At any rate, regardless of whether the RO intended to deny on 
the basis that the disorder was developmental and no 
aggravation was shown on last examination, or whether the 
basis was that the disorder itself was not shown on last 
examination, the Board believes that either result is based 
on a clearly erroneous reading of the evidence of record at 
that time.  First of all, there is no medical evidence of 
record to support a finding that the disorder is 
developmental.  Secondly, service medical records clearly 
show that the disorder was first manifested during service 
and that the veteran was treated with medication and was 
still being treated with medication at the time of both the 
separation examination and the VA examination referred to.  
The fact that no heart symptoms were clinically noted does 
not mean that no disability was present.  The disability was 
controlled by medication, but was still present.  Both the 
separation examination and the VA examination noted the 
continuing medication.  Under the circumstances, it was a 
clearly and unmistakable error of fact to conclude that there 
was no current chronic disability.  Thirdly, even if the 
disorder was developmental, the service medical records, 
discharge examination and VA examination clearly showed that, 
starting in service and continuing thereafter, medication was 
needed to control the increase in symptoms, thus leading to 
the conclusion that there was an increase in severity during 
service.  The record in June 1981 did not include any medical 
evidence showing that such increase was due to the natural 
progress of the disease.  

In other words, the June 19, 1981, rating decision was based 
on errors of fact which resulted in a failure to afford the 
veteran the benefit of 38 C.F.R. § 3.303 (regarding either 
direct inception during service or aggravation during 
service) as well as 38 C.F.R. §§ 3.304, 3.306  (the 
presumption of soundness and the presumption of aggravation). 

At this point, the Board acknowledges again the July 14, 
1986, Board decision which reopened the veteran's claim and 
granted service connection.  A review of that determination 
reveals that the Board expressly found that the June 1981 
denial of service connection was supported by the evidence 
then of record.  This would appear to have resulted in a 
delayed subsuming of the June 1981 rating decision by the 
July 14, 1986, Board decision, thus rendering the June 1981 
rating decision immune from a claim of clear and unmistakable 
error.  See VAOPGCPREC 14-95 (May 12, 1995); Donovan v. 
Gober, 10 Vet.App. 404, 407-09 (1997).  However, while 
certain language in the opinion of VA's General Counsel in 
VAOPGCPREC 14-95 suggests that the result would be the same 
regardless of whether the additional evidence developed upon 
reopening was favorable or unfavorable to the claimant, the 
express holding of the opinion was limited to situations 
where the Board reviewed the entire record upon reopening and 
denied the benefit previously denied in the unappealed 
decision.  In the instant case, the July 14, 1986, Board 
decision did not deny the benefit sought, but instead granted 
it.  It may be, therefore, that the present case can be 
distinguished from the situation addressed in VAOPGCPREC 14-
95.  Further, the judicial decisions addressing the concept 
of delayed subsuming also appear to deal with situations 
where the Board reopened and then denied the benefit sought. 

In any case, if the June 19, 1981, rating decision was 
subsumed by the July 14, 1986, Board decision, then the 
veteran's current assertions of clear and unmistakable error 
would have to be viewed as being directed toward the July 14, 
1986, Board decision instead of the June 19, 1981, rating 
decision.  In that case, for essentially the same reasons 
discussed above, the Board would be compelled to conclude 
that clear and unmistakable error was involved in that part 
of the July 14, 1986, Board decision which found that the 
June 1981 rating decision was supported by the evidence.  
While procedurally this would be viewed as a motion for CUE 
review of a Board decision (a matter of original Board 
jurisdiction) as opposed to a CUE review of a rating decision 
(a matter of the Board's appellate jurisdiction), the end 
result would be the same to the veteran; that is, a basis for 
assigning an effective date of June 28, 1990, would be 
established. 



ORDER

As the rating decision of June 19, 1981, involved clear and 
unmistakable error, an effective date of June 28, 1980, is 
warranted for the grant of service connection for Wolff-
Parkinson-White syndrome.  To this extent, the appeal is 
granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

